                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ROBERT ULLOA,                                     Case No. 18-cv-03019-HSG (PR)
                                                        Plaintiff,
                                   8
                                                                                           ORDER GRANTING DEFENDANTS’
                                                 v.                                        ADMINISTRATIVE MOTION
                                   9

                                  10     C. JACOBSEN, et al.,                              Re: Dkt. No. 17
                                                        Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Good cause appearing, defendants’ motion to first file a motion for summary judgment

                                  14   addressing exhaustion of administrative remedies and to later (if necessary) file a merits-based

                                  15   summary judgment motion is GRANTED.

                                  16          This order terminates Dkt. No. 17.

                                  17          IT IS SO ORDERED.

                                  18   Dated: 2/5/2019

                                  19

                                  20
                                                                                                   HAYWOOD S. GILLIAM, JR.
                                  21                                                               United States District Judge
                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
